Case: 20-30020     Document: 00515613191         Page: 1     Date Filed: 10/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-30020                       October 23, 2020
                                                                       Lyle W. Cayce
                                                                            Clerk
   Lisa Buchanan,

                                                           Plaintiff—Appellant,

                                       versus

   Wal-Mart Stores, Incorporated; Wal-Mart Louisiana,
   L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 1:17-CV-01314


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Lisa Buchanan appeals the district court’s denial of her motion to
   amend and its grant of summary judgment to Wal-Mart in this diversity
   action for damages resulting from a slip and fall. Finding no error, we
   affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30020          Document: 00515613191              Page: 2       Date Filed: 10/23/2020




                                           No. 20-30020


                         Facts and Procedural History
           On June 20, 2016, Lisa Buchanan was shopping at the Wal-Mart store
   in Jena, Louisiana. Buchanan parked in a handicapped 1 space near the garden
   center, took a shopping cart left in the parking lot and loaded some bags of
   potting soil underneath the cart, then pushed the cart into the store. 2 Shortly
   thereafter, Buchanan exited the store sans the cart but with her phone in one
   hand and her wallet in the other.3 As Buchanan was walking toward her
   vehicle, she heard something and looked to the right. At that moment,
   Buchanan tripped on uneven concrete, twisted her left ankle and fell,
   suffering an injury to her right knee. The uneven portion of the pavement
   was adjacent to an area containing a water faucet and surrounded by yellow
   posts or bollards. During her deposition, Buchanan estimated that the
   variation in the concrete was “about an inch and a half to two inches sticking
   up, I would say.”
           Buchanan called her husband, who advised her to take a photo of the
   uneven concrete where she fell. Buchanan also called the store from her
   vehicle to let them know she had fallen and was later advised by Kelli Barker,
   who was an assistant manager, to return to fill out some paperwork.
   Buchanan said she returned later that day to fill out an incident report and
   Barker took photos of Buchanan’s knee and the area where she fell.
   Buchanan returned to the store a few days later to take additional photos


           1
               Buchanan has rheumatoid arthritis.
           2
               The record contains surveillance video of the incident.
           3
             Buchanan said she could not find what she was looking for in the store and denies
   that any heated exchange occurred over her not being able to check out in the garden center.
   However, Wayne Gilliam, a law and garden associate, submitted a written report that said
   Buchanan was upset because there was no cashier in the lawn and garden center, and she
   cussed him out. For whatever reason, Buchanan then left her cart with the potting soil and
   exited the store.




                                                  2
Case: 20-30020        Document: 00515613191             Page: 3       Date Filed: 10/23/2020




                                        No. 20-30020


   because her knee was still hurting. Buchanan said she sought medical
   treatment for her knee two or three days later. Buchanan said she was
   concerned because she had just had surgery on her left knee, but her right
   knee was hurting from the fall.4 In August, Buchanan had an X-ray and
   steroid injection in her right knee. Buchanan said she attempted physical
   therapy, but eventually had to have surgery.5                In November of 2016,
   Buchanan underwent a total right knee replacement and started physical
   therapy.6
           Buchanan filed suit against Wal-Mart in state court in 2017. Wal-Mart
   then removed the action to federal court in October of 2017. Buchanan sent
   an email to Wal-Mart on December 5, 2018, to inquire about scheduling an
   expert inspection of the parking lot for December 27, 2018. Specifically, the
   email stated, “[m]y expert is getting crunched for time by the holidays, but
   has asked if he can inspect the Wal Mart parking lot on Dec. 27 at 2:00. Let
   me know. Thanks.” Wal-Mart replied the following morning, stating: “WM
   has a blackout period through 1/1/19 where they don’t want the lawyers
   going to the store or contacting the associates because of the holiday rush. I
   have no problem consenting to a continuance of your deadline if you’re [sic]
   expert will do the inspection after 1/1/19.”               Buchanan responded on
   December 17, stating: “My expert would like to do the inspection on Jan 11
   if this is good for you. It should not take very long. I’m preparing a joing [sic]


           4
             Buchanan was taking Oxycodone four times per day during that time period for
   her left knee but said she had not taken it before the fall because she was on her way to
   physical therapy.
           5
             Buchanan said she had not had problems with her right knee prior to the fall but
   medical records indicate she had previously complained of right knee pain to various
   doctors in 2014. She also had a history of falling.
           6
             Unrelated to the fall, Buchanan subsequently had a total knee replacement on her
   left knee as well.




                                               3
Case: 20-30020          Document: 00515613191            Page: 4     Date Filed: 10/23/2020




                                          No. 20-30020


   motion to extend the deadline to Feb 4. Thanks.” Buchanan asserts that
   sometime between the time she requested the inspection and the time of the
   actual inspection on January 11, 2019, Wal-Mart made repairs to the defective
   condition, depriving her and her expert, architect Ladd Ehlinger, of the
   ability to have the area inspected and document the height of the drop-off
   which caused her to fall. Regardless, Ehlinger inspected the repaired area, as
   well as various photographs, and determined that Buchanan’s fall was due to
   a pothole that was approximately one to two inches deep. However, Ehlinger
   failed to attach any evidence or photographs to his report.
           The district court’s pretrial orders established a deadline of
   September 9, 2018 for amending the pleadings. Buchanan alleges that Wal-
   Mart destroyed evidence, i.e., made the repairs, sometime between
   December of 2018 and January 11, 2019, which was after the deadline for
   amending the pleadings had passed.7 On January 29, 2019, Buchanan moved
   to amend her petition to add a spoliation claim. Wal-Mart opposed the
   motion on the basis that Buchanan failed to provide any evidence that the
   repairs were made after her request on December 5, 2018 to inspect the area
   and the inspection on January 11, 2019. Further, Wal-Mart asserted that
   Buchanan obtained photographs, measurements and diagrams during an
   earlier inspection. The district court denied the motion on July 1, 2019,
   stating, “[t]he opposition is well taken, and this proposed amendment is
   beyond the period allowed in the court’s scheduling order.”
           On April 30, 2019, Wal-Mart moved for summary judgment on the
   basis that Buchanan could not meet her burden of proof under the provisions
   of the Louisiana Merchants Liability Act, La. Rev. Stat. Ann. § 9:2800.6.



           7
               Counsel for Wal-Mart likewise asserts no knowledge of any repairs during that
   time.




                                                4
Case: 20-30020      Document: 00515613191          Page: 5    Date Filed: 10/23/2020




                                    No. 20-30020


   Buchanan opposed the motion. On December 18, 2019, the district court
   granted summary judgment and dismissed Buchanan’s claims with
   prejudice, reasoning that the uneven expansion joint was not unreasonably
   dangerous under Louisiana law. Thereafter, Buchanan filed this appeal.
                            Standard of Review
          We review a district court's grant of summary judgment de novo.
   Burge v. St. Tammany Parish, 336 F.3d 363, 374 (5th Cir. 2003). Summary
   judgment is proper “if the movant shows there is no genuine dispute as to
   any material fact.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact
   exists only if “a reasonable jury could return a verdict for the nonmoving
   party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A district
   court's decision to deny a motion for leave to amend is reviewed for an abuse
   of discretion. S&W Enter., L.L.C. v. SouthTrust Bank of Alabama, NA, 315
   F.3d 533, 535 (5th Cir.2003).
                                   Discussion
   I. Whether the district court abused its discretion in denying Buchanan’s
   motion to amend her petition to allege spoliation.
          Buchanan asserts that the district court erred in denying her motion
   to amend her petition to allege spoliation. As set out above, we review the
   denial of a motion to amend for an abuse of discretion. Buchanan asserts that
   Wal-Mart’s repair of the area in question prevented her expert from
   measuring the height differential and documenting the scene. Further,
   Buchanan argues that Wal-Mart intentionally took this action after she had
   scheduled an inspection of the scene.
          Because the spoliation occurred after the deadline for amending
   pleadings, Buchanan asserts that Rule 15 of the Federal Rules of Civil
   Procedure requires that she should have been given leave to amend her
   petition to add the claim of spoliation and to submit evidence of the spoliation




                                           5
Case: 20-30020         Document: 00515613191              Page: 6       Date Filed: 10/23/2020




                                          No. 20-30020


   in opposition to Wal-Mart’s motion for summary judgment. 8 However, as
   Wal-Mart argues and Buchanan concedes in her reply brief, Rule 16(b)
   applies once a scheduling order has been issued by the district court. See Sw.
   Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th Cir. 2013). Under Rule
   16, “[a] schedule may be modified only for good cause and with the judge's
   consent.” Fed. R. Civ. P. 16(b)(4). Thus, Buchanan must first show good
   cause before “the more liberal standard of Rule 15(a) will apply.” Id. To
   establish good cause, Buchanan must show: “(1) the explanation for the
   failure to timely move for leave to amend; (2) the importance of the
   amendment; (3) potential prejudice in allowing the amendment; and (4) the
   availability of a continuance to cure such prejudice.” Id.; see also S&W Enter.,
   315 F.3d at 536. For the reasons stated herein, we conclude that Buchanan
   is unable to establish either good cause or that the district court abused its
   discretion.
           As this court has recognized, “[t]he Louisiana tort of spoliation of
   evidence provides a cause of action for an intentional destruction of evidence
   carried out for the purpose of depriving an opposing party of its use.” Burge,
   336 F.3d at 374. Intent is a necessary element. See id.; see also Pham v. Contico
   Int'l, Inc., 759 So.2d 880, 883-84 (La. App. 5 Cir. 3/22/00).
           Buchanan’s proposed amended complaint failed to allege facts
   showing that Wal-Mart intentionally destroyed evidence with the intent of
   depriving her with its use. See Burge, 336 F.3d at 374. The record establishes
   that Buchanan and/or her representatives visited the scene multiple times.
   Additionally, the request for the inspection at issue here was some two-and-



           8
            Rule 15 states, in relevant part, that “a party may amend its pleading only with
   the opposing party's written consent or the court's leave. The court should freely give leave
   when justice so requires.” Fed. R. Civ. P. 15(a)(2).




                                                6
Case: 20-30020         Document: 00515613191              Page: 7       Date Filed: 10/23/2020




                                          No. 20-30020


   a-half-years after the fall.9 At an earlier inspection, which was prior to filing
   suit and much closer in time to Buchanan’s actual fall, measurements, along
   with photographs and diagrams, indicated an approximate one-inch vertical
   separation. Moreover, Brad Herrington, an asset protection associate with
   Wal-Mart, took photographs and measurements of the expansion joint where
   Buchanan fell showing a vertical separation of approximately one inch. This
   is consistent with Buchanan’s measurements and with Ehlinger’s report.
   Buchanan is unable to show any need for amendment necessary to establish
   good cause, much less any intentional destruction or deprivation. Thus,
   Buchanan fails to establish that the district court abused its discretion.
   II. Whether the district court erred in deciding by summary judgment
   that the parking lot was not unreasonably dangerous.
           Buchanan asserts that there are genuine issues of material fact as to
   the height variance at the expansion joint and whether it was unreasonably
   dangerous. In support of that assertion, Buchanan cites her deposition
   testimony where she estimated that the variation in the concrete was “about
   an inch and a half to two inches sticking up, I would say.” However, as stated
   previously, Buchanan’s own measurements contradict her deposition
   estimate.
           Generally, under Louisiana law, “[a] merchant owes a duty to persons
   who use his premises to exercise reasonable care to keep his aisles,
   passageways, and floors in a reasonably safe condition. This duty includes a
   reasonable effort to keep the premises free of any hazardous conditions which




           9
             This is notable because Ehlinger stated in his report that he believed the vertical
   edge of the expansion joint where Buchanan fell increased slowly over time which indicates
   a measurement closer in time to the fall would be more accurate.




                                                7
Case: 20-30020      Document: 00515613191           Page: 8   Date Filed: 10/23/2020




                                    No. 20-30020


   reasonably might give rise to damage.” La. Rev. Stat. Ann. § 9:2800.6(A).
   To establish liability, a claimant must prove:
          (1) The condition presented an unreasonable risk of harm to
          the claimant and that risk of harm was reasonably foreseeable.
          (2) The merchant either created or had actual or constructive
          notice of the condition which caused the damage, prior to the
          occurrence.
          (3) The merchant failed to exercise reasonable care. In
          determining reasonable care, the absence of a written or verbal
          uniform cleanup or safety procedure is insufficient, alone, to
          prove failure to exercise reasonable care.
   La. Rev. Stat. Ann. § 9:2800.6(B); see also Cates v. Dillard Dep’t Stores, Inc.,
   624 F.3d 695, 696 (5th Cir. 2010).
          The district court found, based on Louisiana case law, that Buchanan
   could not establish a genuine dispute of material fact regarding whether the
   uneven pavement constituted an unreasonable risk of harm, an essential
   element of her claim. See Chambers v. Vill. of Moreauville, 11-898, 85 So. 3d
   593, 598 (La. 1/24/12) ("Louisiana jurisprudence has consistently held
   that a one-and-one half inch deviation does not generally present an
   unreasonable risk of harm."); Reed v. Wal-Mart Stores, Inc., 97-1174, 708 So.
   2d 362, 365-66 (La. 3/4/98) (height variance of one-fourth to one-half inch
   between concrete blocks in parking lot did not present an unreasonable risk
   of harm); Boyle v. Bd. of Sup’rs, La. State Univ., 96-1158, 685 So. 2d 1080,
   1082-84 (La. 1/14/97) (depression of up to one inch in a sidewalk did not pose
   unreasonable risk of harm); Leonard v. Par. of Jefferson, 05-32, 902 So.2d
   502, 505 (La. App. 5 Cir. 4/26/05) (sidewalk height differential of one inch
   to one-and-one-third inch did not present unreasonable risk of harm); White
   v. City of Alexandria, 43 So. 2d 618, 619-20 (La. 1949) (variance of one-half to
   two inches on a sidewalk did not present unforeseeable risk of harm).




                                          8
Case: 20-30020       Document: 00515613191         Page: 9   Date Filed: 10/23/2020




                                    No. 20-30020


            The district court further found that there was no evidence that any
   Wal-Mart employee was aware of the height-variance or failed to exercise
   reasonable care. Additionally, the district court found that a risk-utility
   analysis of the parking lot conditions weighs against a finding that the uneven
   surface presented an unreasonable risk of harm. The district court also found
   that the condition was open and obvious, stating that it found “it
   disingenuous for Buchanan to argue the defect wasn’t open and obvious
   when she was not paying attention to the path she travelled at the time of her
   fall.”
            Under Smith v. Winn Dixie Montgomery, LLC, 13-194, 2014
   WL2740405 (M.D. La. June 17, 2014), “if the risk of harm is obvious,
   universally known and easily avoidable, the risk is not unreasonable, and the
   defendant has no duty to warn or protect against it.” Id. at *3 (internal marks
   omitted). However, the relevant inquiry is whether the hazard is open and
   obvious to all and not just Buchanan. Ray v. Stage Stores, Inc., 640 F. App’x
   322, 325-26 (5th Cir. 2016) (citing Broussard v. State ex rel. Office of State
   Bldgs., 12-1238, 113 So.3d 175, 188 (La. 4/5/13). Here, the record does not
   indicate evidence of any other falls, the area in question was surrounding the
   water faucet, which was marked with brightly colored bollards, and the
   variation is clearly visible even in photographs. Also, as the Louisiana
   Supreme Court has said, “[i]t is common for the surfaces of streets,
   sidewalks, and parking lots to be irregular.” Reed, 708 So. 2d at 363. “It is
   not the duty of the party having garde of the same to eliminate all variations
   in elevations existing along the countless cracks, seams, joints, and curbs.
   These surfaces are not required to be smooth and lacking in deviations ….”
   Id. For these reasons, we conclude that the district court did not err in
   granting Wal-Mart’s motion for summary judgment.




                                          9
Case: 20-30020   Document: 00515613191          Page: 10   Date Filed: 10/23/2020




                                 No. 20-30020


                               Conclusion
         Because the district court did not abuse its discretion in denying
   Buchanan’s motion to amend and did not err in granting Wal-Mart’s motion
   for summary judgment, we AFFIRM.




                                      10